                                   Exhibit A
                       (Excerpts of Transcript of 341 Meeting)




Case 2-19-20905-PRW,     Doc 380-1, Filed 01/24/20, Entered 01/24/20 17:45:32,
                        Description: Exhibit A, Page 1 of 3
                                                                             Page 1
 1          UNITED STATES BANKRUPTCY COURT
 2           WESTERN DISTRICT OF NEW YORK
 3

 4

 5

 6       In re:
 7       The Diocese of Rochester,
 8                                   Debtor.
 9

10      Transcript of Audio File of 341 Meeting
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                    TSG Reporting - Worldwide       877-702-9580
     Case 2-19-20905-PRW,    Doc 380-1, Filed 01/24/20, Entered 01/24/20 17:45:32,
                            Description: Exhibit A, Page 2 of 3
                                          Page 162                                              Page 163
 1    document that with this letter; is that right?     1      MR. LEANDER JAMES: With respect to
 2        BISHOP MATANO: Yes.                            2   formation of the board, do you as the President
 3        MR. LEANDER JAMES: Okay, thanks. There         3   and also I suppose as the bishop and the vicar
 4    was in reference to the parishes I heard that      4   general, do either of you have any influence
 5    you are on the board of each parish within the     5   whatsoever as to the lay individuals chosen for
 6    diocese. Is that accurate or not?                  6   the board?
 7        BISHOP MATANO: Yes.                            7      BISHOP MATANO: Those are submitted by the
 8        MR. LEANDER JAMES: It is. And do you           8   pastor. And if they are being renewed then we
 9    have a title on the board of each parish within    9   accept them. But usually for new ones they
10    the diocese?                                      10   would attach a curriculum vitae and the reason
11        BISHOP MATANO: We follow the New York         11   why that person has been chosen.
12    State Religious Corporation Law. The diocese      12      MR. LEANDER JAMES: Is the process then
13    was incorporated into New York on November 11th   13   you and the vicar general and the pastor review
14    of 1887. The incorporation was amended in         14   that material and make a decision as to who is
15    1907, I believe. And then, again, in the          15   suitable?
16    1960's. And it follows that. And the bishop       16      BISHOP MATANO: I review what is submitted
17    is the President of the corporation. The vicar    17   like the curriculum vitae and the reasons why
18    general is the Vice President. The pastor is      18   and then add my signature to it.
19    the Secretary/Treasurer. And then there are       19      MR. LEANDER JAMES: Are you or the vicar
20    two lay trustees appointed.                       20   general on any other boards other than the
21        MR. LEANDER JAMES: And that's true for        21   parish boards? For example, Catholic Charities
22    each parish, those are the titles and the         22   or other organizations?
23    individuals that hold those titles?               23      BISHOP MATANO: I'm a member of Catholic
24        BISHOP MATANO: Yes. And then the              24   Charities board. And I serve on any number of
25    trustees are renewed each year.                   25   boards as the President. I'm on the

                                          Page 164                                              Page 165
 1    Stewardship Council, obviously. The                1   able to function. But it's been a little while
 2    Presbyteral Council.                               2   now since he has driven, but he is provided a
 3        MR. LEANDER JAMES: Let's do this if we         3   car.
 4    can. If you can list the boards that you are       4      MR. LEANDER JAMES: Last question. I
 5    on and your position on them?                      5   think I know the answer to this. There was a
 6        BISHOP MATANO: We can provide those.           6   specific question as to one survivor who
 7        MR. DONATO: Yes.                               7   contends that therapy bills were cut off by the
 8        MR. LEANDER JAMES: We don't have to go         8   diocese. I have clients who have made the same
 9    through it all today, but you can provide that     9   contention. My question is you offered to
10    to us.                                            10   consider paying the bills of an individual
11        MR. DONATO: I'm just going to provide a       11   survivor, I'd imagine you would consider paying
12    list. This is a 341 meeting. I want to be         12   the bills of any others who we find were cut
13    cooperative. We'll give you a list and then we    13   off?
14    can explore further.                              14      MR. DONATO: Put them together and send
15        MR. LEANDER JAMES: I understand that          15   them to us. We'll review them and we'll revise
16    Bishop Clark is provided a vehicle by the         16   them.
17    diocese. Does he still operate that vehicle?      17      MR. LEANDER JAMES: Thank you.
18        MS. PASSERO: Yes.                             18      MR. DONATO: Thank you.
19        BISHOP MATANO: It's to his use, yes.          19      MR. LEANDER JAMES: Thank you very much.
20        MR. LEANDER JAMES: So he still drives the     20      MS. SCHMITT: Again, if you just identify
21    vehicle?                                          21   yourself for the record.
22        BISHOP MATANO: No. He has an assistant        22      MR. FINNEGAN: Mike Finnegan with Jeff
23    who would drive him or some other person          23   Anderson & Associates. And we represent John
24    because as you know he's been diagnosed with      24   Bell (phonetic) who is one of the survivors on
25    the initial stages of Alzheimer's, but still is   25   the committee and a number of other survivors.


                                                                       42 (Pages 162 to 165)
                          TSG Reporting - Worldwide             877-702-9580
     Case 2-19-20905-PRW,          Doc 380-1, Filed 01/24/20, Entered 01/24/20 17:45:32,
                                  Description: Exhibit A, Page 3 of 3
